DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-19 and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
-Applicant has amended the independent claims to recite “a controller configured to reverse direction of rotation of the size reducer” (emphasis added), but then goes on to recited further in the claim that “the apparatus is configured to reverse direction of rotation of the size reducer” (emphasis added); however, there does not appear to be sufficient support in the specification for the latter amended recitation. As clearly stated in the instant specification (and as Applicant has indicated is the support for the claim amendments), Applicant has disclosed: “there is provided a controller that may be turned on or otherwise initiated, that grinds product using a rotating element….After a period of time or when resistance to grinding is sensed…the controller 2803 reverses direction in an attempt to grind more product”. This description makes is clear that it is the controller, and not the apparatus (for preparing smokable product) that is configured to reverse direction of rotation of the size reducer. Applicant is reminded that its claimed invention is drawn to an apparatus for preparing a smokable product which comprises a chamber; a size reducer; and a controller. Therefore, to further recite that the “apparatus” is what is configured to reverse direction of rotation of the size reducer overlooks the fact that the apparatus” includes each of these elements, but each of these elements are not disclosed as being configured to reverse direction of rotation of the size reducer, only the controller is disclosed as being configured to do so. 
Appropriate claim amendment/correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-19 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cottam et al (US. Pat. App. Pub. 2017/0259273) in view of Watano et al (US. Pat. App. Pub. 2003/0057305).

Within the housing is further included a mill assembly (22) comprising a stationary grinding disc (102) and a rotary grinding disc (104) attached to a motor (12), the rotational grinding disc (104) structured to spin at speeds between 10,000 to 35,000 rotations per minute which creates sufficient torque that is required to mill the grain (see para. [0035])(corresponding to the claimed “a size reducer positioned within the chamber and configured to reduce smokable material size”).
While Cottam et al does disclose a controller which is connected to a power button that controls the electrical power to the mill (see para. [0033]), it does not, however, disclose that such controller is “configured to reverse direction of rotation of the size reducer when resistance to size reducer movement is encountered while the size reducer interfaces with the 
Regarding claim 9, Cottam et al discloses that located inside its mill housing is a pressure switch (32) wherein a switch arm (36) applies force to the pressure switch (32) such that as the valve (30), which regulates the mill, rotates, power to the motor (16) is enabled (see para. [0033]-[0034])(corresponding to the claimed “further comprising: a motor configured to rotate the size reducer; a power source configured to drive the motor; and a switch configured to turn the power source on and off”).

Regarding claim 12, Cottam et al discloses that its mill is provided with a fan (70) located at the base of the motor (16)(see para. [0049]) and, as indicated above collection container (4) is provided to collect/store the milled grain (see para [0029])(corresponding to the claimed “further comprising a fan positioned within the chamber and a lower chamber configured to receive material ground by the size reducer in the chamber”).
Regarding claim 14, Cottam et al discloses that after the grain has been milled, the finished milled grain is fully captured in the collection container (4) (corresponding to the claimed “receiving element”) located below the hopper (6). A bag (75) (corresponding to the claimed “wrapper”) may be placed inside the container (4) to collect said grain and remove it therefrom (corresponding to the claimed “further comprising a receiving element positionable below the chamber and configured to receive a 
Regarding independent claim 15, and dependent claim 18, Cottam et al discloses a grinder mill air filter which comprises a mill housing which includes a hopper (6) into which grain (corresponding to the claimed “smokable material”) intended to be comminuted is placed and a collection chamber (4), connected thereto, which contains the grain which has been milled (See para. [0029],[0031])(corresponding to the claimed “An apparatus for preparing a smokable product comprising: a chamber formed by a plurality of joinable container elements and configured to receive smokable material”).
Within the housing is further included a mill assembly (22) comprising a stationary grinding disc (102) and a rotational grinding disc (104) attached to a motor (12), the rotational grinding disc (104) structured to spin at speeds between 10,000 to 35,000 rotations per minute which creates sufficient torque that is required to mill the grain (see para. [0035])(corresponding to the claimed “a size reducer positioned within the chamber and configured to reduce smokable material size”).
While Cottam et al does disclose a controller which is connected to a power button that controls the electrical power to the mill (see para. [0033]), 
Regarding claims 16 and 17, Cottam et al discloses that its rotational grinding disc (104) is provided with a plurality of radially spaced grinding blades (112)(read: wires)(see para. [0036])(corresponding to the “wherein the size reducer comprises a single wire attached to a rotatable central axial member” recitation of claim 16 and the “wherein the size reducer 
 Regarding claim 19, Cottam et al discloses that after the grain has been milled, the finished milled grain is fully captured in the collection container (4) (corresponding to the claimed “receiving element”) located below the hopper (6). A bag (75) (corresponding to the claimed “wrapper”) may be placed inside the container (4) to collect said grain and remove it therefrom (corresponding to the claimed “further comprising a receiving element positionable below the chamber and configured to receive a wrapper, wherein the wrapper is configured to receive smokable material form the chamber that has been processed using the size reducer”). 
Regarding independent claim 28, and dependent claims 29 and 35, Cottam et al discloses a grinder mill air filter which comprises a mill housing which includes a hopper (6) into which grain (corresponding to the claimed “smokable material”) intended to be comminuted is placed and a collection chamber (4) which contains the grain which has been milled (See para. [0029],[0031])(corresponding to the claimed “An apparatus for preparing a smokable product comprising: a chamber configured to receive smokable material”).

While Cottam et al does disclose a controller which is connected to a power button that controls the electrical power to the mill (see para. [0033]), it does not, however, disclose that such controller is “configured to reverse direction of the size reducer when resistance to bidirectional rotating size reducer movement is encountered while the bidirectional rotating size reducer interfaces with the smokable material provided in the chamber” and “wherein the apparatus is configured to reverse direction of rotation of the size reducer a plurality of times such that alternately reducing smokable material size and reversing rotational direction repeats until manually or temporally halted”.  But, the Watano et al reference teaches that controllers with such capabilities are previously known in chopping devices having 
Regarding claims 30 and 31, Cottam et al discloses that located inside its mill housing is a pressure switch (32) wherein a switch arm (36) applies force to the pressure switch (32) such that as the valve (30), which regulates the mill, rotates, power to the motor (16) is enabled (see para. [0033]-[0034]) Cottam et al further discloses that its mill is provided with a fan (70) located at the base of the motor (16)(see para. [0049]) and, as indicated above collection container (4) is provided to collect/store the milled grain (see para [0029])(corresponding to the “further comprising: a power source configured to drive the motor; a switch for turning the power source off and on; and a fan in the chamber configured to move smokable material within the chamber to a lower chamber” recitation of claim 30 and 
Regarding claims 32 and 33, Cottam et al discloses that its rotational grinding disc (104) is provided with a plurality of radially spaced grinding blades (112)(read: wires)(see para. [0036])(corresponding to the “wherein the bidirectional size reducer comprises a wire attached to a rotatable central axial member” recitation of claim 32 and the “wherein the bidirectional size reducer comprises a plurality of wires configured to rotate in the chamber” recitation of claim 33).
Regarding claim 34, Cottam et al discloses that its grinding mill includes a lid (8) (corresponding to the claimed “door”) to protect the grain while it is stored/contained in the hopper (6)(see Figs)(corresponding to the claimed “a fill inlet; and a door having a closed position for substantially closing the fill inlet and an open position for opening the fill inlet”). 
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive as it relates to the Wantano reference.
-Applicant argues that there is nothing about the Watano paper shredder that suggests or expressly discloses what is now claimed, namely already known in chopping devices having rotary cutters. Specifically, in the event where a torque load is too high (which would be the case if extreme paper resistance by the rotary cutters were experienced), voltage detectors (controllers) constantly monitor a driving current of the motor and has a function to reverse and/or suspend a motor operation to prevent failure of the motor when such overload status continues after a certain period of time (see abstract and para. [0007]). Hence, as stated above, it would have been obvious to one having ordinary skill in the art to have programmed the controller of Cottam et al to function in the same manner as the controller of Watano et al, in the event of substantially increased current and rotary resistance, in order to preserve motor function and efficiency, as taught in Watano et al.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIONNE W. MAYES/Examiner, Art Unit 1747  


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747